

116 SJ 41 ES: Providing for congressional disapproval of the proposed export to the Government of Saudi Arabia and the United Arab Emirates and the United Kingdom of Great Britain and Northern Ireland of technical data and defense services.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. J. RES. 41IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval of the
			 proposed export to the Government of Saudi Arabia and the United Arab
			 Emirates and the United Kingdom of Great Britain and Northern Ireland of
 technical data and defense services.That the issuance of an export license with respect to the following proposed export to the Kingdom of Saudi Arabia and United Arab Emirates is prohibited:(1)The transfer to the Kingdom of Saudi Arabia and United Arab Emirates of the following license for export of technical data and defense services, described in Executive Communication 1419 (EC–1419) submitted to Congress pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) and published in the Congressional Record on June 3, 2019: The proposed technical assistance agreement providing technical data and defense services to Saudi Arabia and United Arab Emirates in support of the Kingdom of Saudi Arabia Ministry of Defense Transformation Project.Passed the Senate June 20, 2019.Secretary